United States Court of Appeals
                                                                                                     Fifth Circuit
                                                                                                    F I L E D
                                                                                                      July 30, 2003
                          IN THE UNITED STATES COURT OF APPEALS
                                                                                                Charles R. Fulbruge III
                                        FOR THE FIFTH CIRCUIT                                           Clerk



                                                No. 02-41681
                                              Summary Calendar


UNITED STATES OF AMERICA,

                                                                                        Plaintiff-Appellee,

                                                      versus

JUAN ANTONIO CHAMORRO-GARCIA,

                                                                                        Defendant-Appellant.

                          __________________________________________

                             Appeal from the United States District Court
                                  for the Southern District of Texas
                                     USDC No. L-02-CR-528-1
                          __________________________________________

Before JONES, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

        Juan Antonio Chamorro-Garcia appeals his guilty-plea conviction and sentence for

transporting aliens within the United States by means of a motor vehicle for financial gain. He

first argues that the Government breached the plea agreement by not moving the court for a

reduction in his offense level of two levels for acceptance of responsibility.




        *
              Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published and
is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
       At sentencing, the Government’s counsel acknowledged that the plea agreement contained

an unqualified requirement that the Government move for an acceptance-of-responsibility

adjustment. The Government’s counsel’s further comments about that adjustment are most

reasonably viewed as an explanation of why the probation officer had not recommended an

adjustment for acceptance of responsibility. Chamorro-Garcia has failed to show plain error

regarding this issue. See United States v. Brown, 328 F.3d 787, 791 (5th Cir. 2003).

       Chamorro-Garcia also argues that the record does not support the district court’s finding

that he was an organizer of the offense.

       Based on interviews with material witnesses, the probation officer determined that

Chamorro-Garcia had made all of the prior arrangements with the aliens and had organized their

trip north, and Chamorro-Garcia offered no rebuttal evidence but only self-serving assertions that

he was not supposed to receive any money and that he was not an organizer or leader.

Chamorro-Garcia has not shown that the presentence report was inaccurate, and the district court

did not clearly err in finding that he was an organizer of the offense. See United States v. Lage,

183 F.3d 374, 383 (5th Cir. 1999).

       Finally, Chamorro-Garcia argues that the district court erred in not awarding him a three-

level reduction for acceptance of responsibility. Chamorro-Garcia was under an obligation not to

falsely deny any relevant conduct, “on pain of losing any leniency based on acceptance of

responsibility.” United States v. Pierce, 237 F.3d 693, 695 (5th Cir. 2001). The district court

found that Chamorro-Garcia did make false denials with regard to the financial aspect of the

offense and his role of organizer, and the district court’s decision not to reduce his offense level




                                                  2
under U.S.S.G. § 3E1.1 was not without foundation. See id. The district court’s judgment is

AFFIRMED. Chamorro-Garcia’s unopposed motion to supplement the record is GRANTED.




                                              3